Exhibit 10.61.1

AMENDMENT AGREEMENT

AMENDMENT AGREEMENT, dated as of May 15, 2008 (this “Amendment”), to the
Revolving Trade Receivables Purchase Agreement, dated as of April 24, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Receivables
Purchase Agreement”), among Powerwave Technologies, Inc., as Servicer, Powerwave
Technologies, Inc., Powerwave Comtek, Inc. and Powerwave Technologies Sweden AB,
as Originators, the several banks and other financial institutions or entities
from time to time parties thereto, as Purchasers, and Deutsche Bank AG New York
Branch, as Administrative Agent. Unless otherwise defined herein, terms used
herein shall have the meanings assigned thereto in the Receivables Purchase
Agreement.

WITNESSETH :

WHEREAS, the Servicer has requested that certain provisions of the Receivables
Purchase Agreement be amended, including an extension of the Facility
Termination Date and other related changes; and

WHEREAS, the Purchasers are willing to agree to such amendment only upon the
terms and subject to the conditions set forth herein; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Servicer, the Originators, the Purchasers and the
Administrative Agent hereby agree as follows:

1. Amendments to the Receivables Purchase Agreement.

(a) The definition of “Facility Termination Date” is hereby amended so that the
date “April 24, 2008” is changed to “May 15, 2009”.

(b). All references to “Federal Funds Rate” are hereby deleted and replaced with
the phrase “LIBOR Rate”.

(c). A new definition of “LIBOR Rate” is hereby added and inserted in the
correct alphabetical position, as follows:

“LIBOR Rate”: the rate that appears on the Telerate British Bankers Assoc.
Interest Settlement Rates Page (the display designated as Page 3750 on the
Telerate System Incorporated Service or such other page as may replace such page
on such service for the purpose of displaying the rates at which Dollar deposits
are offered by leading banks in the London interbank deposit market), as
determined by the Administrative Agent, based in each case on the overnight rate
at approximately 11:00 a.m. London, England time on such day of determination.
If any date of determination hereunder is not a Business Day in London, England,
the applicable LIBOR Rate shall be the rate determined for the next preceding
Business Day in London, England.



--------------------------------------------------------------------------------

(d). The definition of “Business Day” is hereby amended by addition of the
following proviso at the end thereof:

Provided further, that with respect to determinations of the LIBOR Rate in
connection with the Investments, such day is also a day for trading by and
between banks in Dollar deposits in London, England.

(e). Section 2.5(c) is hereby amended and restated to read in its entirety as
follows:

The Originators jointly and severally agree to pay to the Administrative Agent
in Dollars for the ratable benefit of the Tranche A Purchasers and the Tranche B
Purchasers, for the period from and including the date hereof through the
Facility Termination Date, a non-refundable fee (the “Commitment Fee”) equal to
0.50% per annum on the excess of (i) the Purchasers’ Investment Limits over
(ii) the outstanding amount of the Investments on each day during each calendar
quarter. The Commitment Fee shall be payable in arrears on the fifth Business
Day of each calendar quarter occurring after the initial Purchase Date, and on
the Facility Termination Date.

(f). Schedule 1.1B is hereby amended to read in its entirety as set forth in the
form attached hereto.

2. Representations and Warranties. Each of the Originators and the Servicer, as
of the date hereof and after giving effect to the amendments contained herein,
hereby confirms, reaffirms and restates the representations and warranties made
by it in the Receivables Purchase Agreement and otherwise in the Transaction
Documents to which it is a party, all as if made on the date hereof, and hereby
represents and warrants to the Purchasers and the Administrative Agent that no
Termination Event or Incipient Termination Event has occurred and is continuing
after giving effect to the terms hereof.

3. Effectiveness. This Amendment shall become effective on May 15, 2008, provide
that (i) the Administrative Agent shall have received counterparts of this
Amendment, duly executed and delivered by the Originators, the Servicer, the
Administrative Agent and the Purchasers, as the case may be, (ii) the Servicer
shall have paid the Purchasers’ renewal fee in the amount of $300,000 and
(iii) the Servicer shall have paid Administrative Agent’s legal fees and
expenses in connection with this Amendment, the amount of which shall not exceed
$3,000;

4. Limited Effect. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Administrative Agent or any Purchaser under the
Receivables Purchase Agreement or any other Transaction Document, nor constitute
a waiver of compliance with any provision of the Receivables Purchase Agreement
or any other Transaction Document. Except as expressly amended, modified and
supplemented herein, all of the provisions and covenants of the Receivables
Purchase Agreement and the other Transaction Documents are and shall continue to
remain in full force and effect in accordance with the terms thereof and are
hereby in all respects ratified and confirmed. Each reference to the Receivables
Purchase Agreement in any Transaction Document shall be a reference to the
Receivables Purchase Agreement as amended by this Amendment.



--------------------------------------------------------------------------------

5. Governing Law; Counterparts. (a) This Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York. The
provisions of Section 9.12 of the Receivables Purchase Agreement shall apply
mutatis mutandis as if set forth in full herein.

(b) This Amendment may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. This Amendment may be
delivered by facsimile transmission of the relevant signature pages hereof.

[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

ORIGINATORS     POWERWAVE TECHNOLOGIES, INC.     By           Name:       Title:
    By           Name:       Title:     POWERWAVE COMTEK, INC.     By          
Name:       Title:     By           Name:       Title     POWERWAVE TECHNOLOGIES
SWEDEN AB     By           Name:       Title:     By           Name:      
Title:



--------------------------------------------------------------------------------

SERVICER     POWERWAVE TECHNOLOGIES, INC.     By           Name:       Title:  
  By           Name:       Title: ADMINISTRATIVE AGENT    

DEUTSCHE BANK AG, NEW YORK

BRANCH,

as Administrative Agent

    By           Name:       Title:     By           Name:       Title:        
    PURCHASERS     DEUTSCHE BANK AG, NEW YORK BRANCH     By           Name:    
  Title:     By           Name:       Title: